Dismissed and Opinion Filed October 23, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01034-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                              GILBERTO SOSTONES, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-75964-P

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Myers

       The State has filed a motion to dismiss its appeal. The motion is approved by counsel for

the State. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
151034F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

THE STATE OF TEXAS, Appellant                      On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01034-CR        V.                       Trial Court Cause No. F14-75964-P.
                                                   Opinion delivered per curiam before Justices
GILBERTO SOSTONES, Appellee                        Bridges, Francis, and Myers.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 23rd day of October, 2015.